Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 02/03/2020. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/780,122, is filed on 02/03/2020.

Specification
	The disclosure is objected to because of the following informalities: In Par. 0015-0020, the phrases “Fig. 8C8C”, “Fig. 9A9A” … and “Fig. 10C10C” should be replaced with “Fig. 8C”, “Fig. 9A” … and “Fig. 10C” as corrections for obvious typographical errors. In par. 0080, the phrase “the automated vehicle control system 348to identify” should be replaced with “the automated vehicle control system 348 to identify”.
Appropriate correction is required.

Claim Objections
	Claims 1, 8, 15 and 19 are objected to because of the following informalities:  As per claims 1 and 8, the limitations “reconstructed calibration targets” in “constructing, by the processor, a first plurality of reconstructed calibration targets in a three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the first sensor and a second plurality of reconstructed calibration targets in the three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the second sensor” should be replaced with “ virtual calibration targets” or with an appropriate phrase because no reconstruction steps are presented prior to the current step and also in light of drawings “construct virtual targets” ([Fig. 12 1228 and Fig, 13 1328]).
	The limitation “reconstructed calibration targets” and “reconstructed targets” in subsequent limitations “matching, by the processor, one or more reconstructed calibration targets in the first plurality of reconstructed calibration targets with one or more reconstructed calibration targets in the second plurality of reconstructed calibration targets;
	computing, by the processor, a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed targets; and computing, by the processor, a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed calibration targets” should be replaced with “constructed calibration targets” and “constructed targets” respectively or with appropriate phrases for clarity.
 
As per claim 15, the limitation “a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, a third sensor, and combinations thereof” should be replaced with “a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, a third sensor” or with an appropriate phrases for clarity because the phrase “and combinations thereof” appears redundant.

As per claim 19, the preamble “The calibration system of claim 19” should be replaced with “The calibration system of claim 18” or with an appropriate phrase because claim 19 cannot depend on claim 19 itself.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for providing multi-sensor extrinsic calibration in a vehicle, the method comprising: (1.A)
providing the vehicle within an extrinsic calibration station with one or more calibration targets; (1.B)
receiving, by a processor of a control system of the vehicle, sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets; (1.C)
detecting, by the processor, the one or more calibration targets based on the received inputs from the first and second sensors; (1.D)
constructing, by the processor, a first plurality of reconstructed calibration targets in a three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the first sensor and a second plurality of reconstructed calibration targets in the three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the second sensor; (1.E)
matching, by the processor, one or more reconstructed calibration targets in the first plurality of reconstructed calibration targets with one or more reconstructed calibration targets in the second plurality of reconstructed calibration targets; (1.F)
computing, by the processor, a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed targets; (1.G) and 
computing, by the processor, a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed calibration targets. (1.H)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the  highlighted limitations/steps (1.D) and (1.F) are treated by the Examiner as belonging to combinations of Mental Process grouping and Mathematical Concept grouping as the limitations/steps involves human observation/judgement and geometrical relationships or calculations (See detecting visual markers … extracting … geometrical features characteristics [0140-0141], Once the centers of the calibration targets are computed in three dimensions with respect to the sensors' coordinate system, the centers can be associated by a correspondence matching algorithm [0125])
while the highlighted limitations/steps (1.E) and (1.G)-(1.H) are treated as belonging to Mathematical Concept grouping as the limitation includes mathematical relationship or calculation (see construct a three-dimensional map in spatial proximity to the vehicle [0080], provide the three-dimensional location of the surfaces of the calibration targets with respect to the coordinate system  [0126], based on proximity in the three-dimensional space and/or the extracted features of the calibration targets, A six-degree of freedom rigid body transformation … can be computed [0142, 0147], Once the centers of the calibration targets are computed in three dimensions with respect to the sensors' coordinate system, the centers can be associated by a correspondence matching algorithm. A six-degree-of freedom transformation … can be computed using Singular Value Decomposition ‘SVD’ or other registration method [0125], the three-dimensional to three-dimensional six-degree-of-freedom rigid body transformation can be computed by using SVD or various linear and nonlinear optimization methods [0126], a projection of the first sensor to the second sensor can be computed 1240 based on the six degree of freedom rigid body transformation of the first sensor and the second sensor [0138, 0142, 0147, 0161, 0168]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for providing multi-sensor extrinsic calibration in a vehicle”, “providing the vehicle within an extrinsic calibration station with one or more calibration targets” and “receiving, by a processor of a control system of the vehicle, sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets”;
In Claims 2, 9 and 16 “securing the vehicle to be stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle”;
In Claims 4, 11 and 18: “aligning the vehicle on a platform and rotating the vehicle into one or more predetermined locations relative to fixed locations of the one or more calibration targets provided around an external environment within a threshold distance of the vehicle”;
In Claim 7: “the first sensor includes a LiDAR sensor, a camera sensor or a RADAR sensor and the second sensor includes a remainder of the LiDAR sensor, camera sensor or RADAR sensor not selected as the first sensor”;
In Claim 8: “A calibration station for multi-sensor extrinsic calibration in a vehicle”, “a vehicle placement section to accommodate the vehicle on the vehicle placement section”;
In Claim 15: “A calibration system for multi-sensor extrinsic calibration in a vehicle”, “calibrating a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, a third sensor, and combinations thereof”, 
As per claim 1, the additional element in the preamble “A method for providing multi-sensor extrinsic calibration in a vehicle” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitations/steps “providing the vehicle within an extrinsic calibration station with one or more calibration targets” and “receiving, by a processor of a control system of the vehicle, sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets” represent a standard data collection setup and data collection step in the art and they only add insignificant extra solution activities to the judicial exception.
As per claims 2, 9 and 16, the limitations/steps “securing the vehicle to be stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle” indicate integrating into a practical application and patent eligible. Since claim 2 is determined as patent eligible, dependent claim 3 is also patent eligible.
As per claims 4, 11 and 18, the limitations/steps “aligning the vehicle on a platform and rotating the vehicle into one or more predetermined locations relative to fixed locations of the one or more calibration targets provided around an external environment within a threshold distance of the vehicle” indicate integrating into a practical application and patent eligible. Since claims 4, 11 and 18 are determined as patent eligible, dependent claims 5-6, 12 and 19 are also patent eligible.
As per claim 7, the limitations/elements ““the first sensor includes a LiDAR sensor, a camera sensor or a RADAR sensor and the second sensor includes a remainder of the LiDAR sensor, camera sensor or RADAR sensor not selected as the first sensor” include the list of standard sensors in the art and they are not particular.
As per claim 8, the additional element in the preamble “A calibration station for multi-sensor extrinsic calibration in a vehicle” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use.
The limitation/element “a vehicle placement section to accommodate the vehicle on the vehicle placement section” represents a standard vehicle placement section (or platform) for data collection and calibration setup and it is not particular.
As per claim 15, the additional element in the preamble ““A calibration system for multi-sensor extrinsic calibration in a vehicle” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “calibrating a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, a third sensor, and combinations thereof” represents a calibration step of general sensors and it only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements recited in claims 1-8, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Lee, Lyu, Jeffreys, Claveau and others below cited in the list of prior art).
	Claims 1, 7, 8, 10, 13-15, 17 and 20,  therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20210004985 A1), hereinafter ‘Lee’.
As per claim 15, Lee discloses 
	A calibration system for multi-sensor extrinsic calibration in a vehicle, (sensor calibration system [0001, 0124], extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002]) comprising:
	one or more calibration targets provided around an external environment within a threshold distance of the vehicle,  (sensor targets around a motorized turntable that rotates the vehicle to different orientations [abs], target 200A, 220, 250 [0075, 0092-0093, 0095, 0156, Fig. 6], a plurality of sensor targets located at known positions in the calibration environment 1020 [0127-0132, Fig. 10])
	wherein each of the one or more calibration targets includes a combination of sensor targets configured to be measured by and used for calibrating a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, a third sensor, and combinations thereof; (sensor targets around a motorized turntable that rotates the vehicle [0032], camera, LiDAR, Radar, EmDAR, sonar, GNSS, GPS, IMU, infrared sensor [0034], all sensors 180 on the vehicle 102 [0123, Fig. 9]) and 
	a vehicle placement section to accommodate the vehicle for detection of the one or more calibration targets. (platform [0082-0083, 0113-0117, Fig. 4-6, Fig. 8A]).
As per claim 16, Lee discloses claim 15 set forth above.
Lee further discloses the vehicle placement section secures the vehicle to be stationary and rotates the one or more calibration targets into one or more predetermined locations relative to the vehicle (regions of calibration environment, vehicle is stationary [0154], move the … target to a more optimal position in the calibration environment … by rotationally and/or translationally moving the … target [0174, Fig. 14]).

As per claim 18, Lee discloses claim 15 set forth above.
Lee further discloses the vehicle placement section is provided to align the vehicle on a platform and the platform causes the vehicle to rotate into one or more predetermined locations relative to fixed locations of the one or more calibration targets (platform may be raised above the floor/ground around the turntable, with the base gradually inclined up to enable the vehicle 120 to drive up the base 425 and onto the platform [0082], the platform 420 of the motorized turntable 405 may be rotated about the base 425 by predetermined intervals ‘measured in degrees/radians …, in between point the turntable stops so that the vehicle 102 can capture data with its sensors 180 [0091],  The stands in some cases may include motors and actuators enabling positions and/or angles of rotation of targets to be manipulated, … to access a region of a point of view of a particular vehicle sensor [0094])

As per claim 19, Lee discloses claim 18 set forth above (side note: claim 19 is interpreted as depending on claim 18 in claim objections above).
Lee further discloses the vehicle placement section is integrated onto the platform (an automated turntable or carousel system improves the functioning of sensor calibration by improving runtime-efficiency, space efficiency, comprehensiveness of calibration, vehicle sensor calibration technologies are implemented using a vehicle, the vehicle's sensors, a turntable and other potential components of a dynamic scene, one or more computing devices associated with the other components, each of which is integral at least one embodiment of the vehicle sensor calibration technologies [0031]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-5, 7-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lyu (Y. Lyu and et al, “An Interactive LiDAR to Camera Calibration”, 2019 IEEE High Performance Extreme Computing Conference (HPEC), 24-26 Sept. 2019).
As per claim 1, Lee discloses
	A method for providing multi-sensor extrinsic calibration in a vehicle, (extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002], a method [0192, 0195-0196, claim 12]) the method comprising:
	providing the vehicle within an extrinsic calibration station with one or more calibration targets; (calibration environment, station ‘RTS’, targets [0095, Fig. 6]) 
	receiving, by a processor of a control system of the vehicle, sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets; (computing device, collection of sensor data [0101, 0105], synchronized sensor data, target locations [0123], target features [0142], capture sensor data sets using vehicle sensors [0164, Fig. 12-13 1225, 1325], internal computing device [0165], )
	detecting, by the processor, the one or more calibration targets based on the received inputs from the first and second sensors; (first … sensor target features and … second … target features [0139])
	constructing, by the processor, a first plurality of reconstructed calibration targets in a three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the first sensor and a second plurality of reconstructed calibration targets in the three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the second sensor; (sensor targets, X,Y or Z dimensions [0132], X, Y, and/or Z dimensions, as well as roll, pitch, and/or yaw [0135, 0141-0142], internal computing system 110, first sensor and second sensor, a representation of a particular object, three-dimensional volume, 3-D space [0143], target and vehicle locations [0144])
	matching, by the processor, one or more reconstructed calibration targets in the first plurality of reconstructed calibration targets with one or more reconstructed calibration targets in the second plurality of reconstructed calibration targets; (sensor target features, location of … target features, compare … and identifies a relative distance between the toe locations based on the internal computing system, match the same known distance away in the particular direction at the particular angle as in the real world [0142])

Lee further discloses computing a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed targets (a translation along X, Y, and/or Z dimensions, a rotation along any axis [0142], equivalent to 6 DOF transformation) and computing a projection based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed calibration targets ((projection [0086], projective transformations [0129-0130], track projection … include position in X, Y, and/or Z dimensions, as well as roll, pitch, and/or yaw [0135]).

However, Lee does not explicitly cite a six-degree of freedom rigid body transformation of the first sensor and the second sensor and silent regarding a projection of the first sensor to the second sensor.

Lyu discloses a six-degree of freedom rigid body transformation (6 DOF matrix [pg. 2 right col lower right]) and a projection of the first sensor to the second sensor (LiDAR to camera projection, projection model [pg. 2 lower right], projects the 3D points in camera coordinate to the 2D image plane [pg. 3 left col], 2D to 3D projection [pg. 6 left col lower section])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Lee in view of Lyu to compute a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed targets and compute a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more reconstructed calibration targets for an improved vehicle sensor calibration  (Lee – reliable and robust performance of vehicle by mitigating imperfections and variations of sensor manufacturing through precise calibration  [0004-0005], a need for improvements to vehicle sensor technologies [0031]).

As per claim 8, Lee discloses
	A calibration station for multi-sensor extrinsic calibration in a vehicle, comprising: (calibration environment, station ‘RTS’, targets [0095, Fig. 6], extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002])
	one or more calibration targets provided around an external environment within a threshold distance of the vehicle; (sensor targets around a motorized turntable that rotates the vehicle to different orientations [abs], target 200A, 220, 250 [0075, 0092-0093, 0095, 0156, Fig. 6], a plurality of sensor targets located at known positions in the calibration environment 1020 [0127-0132, Fig. 10])
	and a vehicle placement section to accommodate the vehicle on the vehicle placement section, (platform [0082-0083, 0113-0117, Fig. 4-6, Fig. 8A]) 
	wherein a processor of a control system of the vehicle receives sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets; (computing device, collection of sensor data [0101, 0105], synchronized sensor data, target locations [0123], target features [0142], capture sensor data sets using vehicle sensors [0164, Fig. 12-13 1225, 1325], internal computing device [0165]).

Lee in view of Lyu further discloses the remaining limitations as shown claim 1 above.

As per claims 2 and 9, Lee and Lyu disclose claim 1 and 8 set forth above.
Lee further discloses securing the vehicle to be stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle. (regions of calibration environment, vehicle is stationary [0154], move the … target to a more optimal position in the calibration environment … by rotationally and/or translationally moving the … target [0174, Fig. 14]).

As per claims 4 and 11, Lee and Lyu disclose claim 1 and 8 set forth above.
Lee further discloses aligning the vehicle on a platform and rotating the vehicle into one or more predetermined locations relative to fixed locations of the one or more calibration targets provided around an external environment within a threshold distance of the vehicle. (platform may be raised above the floor/ground around the turntable, with the base gradually inclined up to enable the vehicle 120 to drive up the base 425 and onto the platform [0082], the platform 420 of the motorized turntable 405 may be rotated about the base 425 by predetermined intervals ‘measured in degrees/radians …, in between point the turntable stops so that the vehicle 102 can capture data with its sensors 180 [0091],  The stands in some cases may include motors and actuators enabling positions and/or angles of rotation of targets to be manipulated, … to access a region of a point of view of a particular vehicle sensor [0094]).

As per claims 5 and 12, Lee and Lyu disclose claim 4 and 11 set forth above.
Lee further discloses a vehicle placement section is integrated onto the platform (an automated turntable or carousel system improves the functioning of sensor calibration by improving runtime-efficiency, space efficiency, comprehensiveness of calibration, vehicle sensor calibration technologies are implemented using a vehicle, the vehicle's sensors, a turntable and other potential components of a dynamic scene, one or more computing devices associated with the other components, each of which is integral at least one embodiment of the vehicle sensor calibration technologies [0031]).

As per claims 7 and 14, Lee and Lyu disclose claim 1 and 8 set forth above.
Lee further discloses use of various sensors (camera, LiDAR, Radar, EmDAR, sonar, GNSS, GPS, IMU, infrared sensor [0034], all sensors 180 on the vehicle 102 [0123, Fig. 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art further in view of Lee to assign a LiDAR sensor, a camera sensor or a RADAR sensor as the first sensor and to assign a remainder of the LiDAR sensor, camera sensor or RADAR sensor not selected as the first sensor as the second sensor for an improved vehicle sensor calibration.

	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and  Lyu (n/a for claim 17) in view of Jeffreys (US 20220018935 A1), hereinafter ‘Jeffreys’.
As per claims 3, 10 and 17, Lee and Lyu (except for claim 17) disclose claims 2, 8 and 15 set forth above.
Lee discloses the arrangement of vehicle with sensors against one or more calibration targets ([Fig. 6], but is not explicit on the one or more calibration targets are provided at a fixed location with respect to a reference point of the vehicle.

Jeffrey discloses the one or more calibration targets being provided at a fixed location with respect to a reference point of the vehicle (With the vehicle and calibration target positioned and centered with respect to the known reference position, the vehicle sensor is calibrated [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art (or Lee) in view of Jeffreys to provide the one or more calibration targets at a fixed location with respect to a reference point of the vehicle for an improved vehicle sensor calibration.

	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and  Lyu (n/a for claim 17) in view of Claveau (US 20170287166 A1), hereinafter ‘Claveau’.
As per claims 6, 13 and 20, Lee and Lyu (n/a for claim 20) disclose claims 4, 8 and 15 set forth above.
Although Lee discloses calibration targets in different height and orientation ([Fig. 6]), Lee does not explicitly recite the limitation.

Claveau discloses calibration targets in different height and orientation ((different parameters, rotation angle, width and height, calibration target, as a suitable target image [0098]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art (or Lee) in view of Claveau to vary height and orientation of the one or more calibration targets for an improved vehicle sensor calibration.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	
	Shi (C. Shi and et al, “Extrinsic Calibration and Odometry for Camera-LiDAR Systems”, IEEE Access, Volume 7, 2019, August 27, 2019) discloses position parameter transformation in 6  DOF motion (six Degree of Freedom ‘DOF’ relative transformation [pg. 12107 right col upper section]).
	Stieff (WO 2016133875 A1) discloses the one or more calibration targets are provided at a fixed location with respect to a reference point of the vehicle (The distance between the observable target or calibration fixture 1 10 and the vehicle onboard sensor 202, laser projector 102, or other vehicle-based reference point, such as the optical target 112 on the front steerable wheel assembly 104 is measured using a displacement sensor 210 or other suitable linear distance measurement tool, and compared with a known distance requirements or specifications, if necessary, the position of the observable target or calibration fixture 1 10 along the beam projection axis X is adjusted to match the known distance requirement or specification [0037]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865